Pezman, J, Claimant seeks to recover from respondent the sum of $25.78 for materials delivered to the Bureau of Machinery, Division of Highways of the State of Illinois, at the State Garage in Ottawa, Illinois, and alleges that demand was made for payment of the said sum of $25.78, and that such demand was refused on the grounds that funds appropriated for the Bureau of Machinery for such payments had lapsed. A Departmental Report was filed in this matter by the Department of Public Works and Buildings of which the Bureau of Machinery is a part, and this Report agrees that the merchandise delivered, i.e. tires, was received in good condition, and that the charges are true and correct. Subsequently a written stipulation was entered into between claimant and respondent incorporating the Departmental Report as the sole and only evidence to be admitted in said cause, and finding that claimant had furnished the materials, and was justly entitled to be reimbursed in the sum of $25.78. This Court has repeatedly held that, where a contract has been: (1) properly entered into; (2) services satisfactorily performed and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contract was entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an order for the amount due. Rockford Memorial Hospital, A Corporation, vs. State of Illinois, case No. 5165, opinion filed September 25, 1964; Memorial Hospital of Du Page County, A Corporation, vs. State of Illinois, case No. 5197, opinion filed January 12, 1965. Claimant is hereby awarded the sum of $25.78.